                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

PREMIER AUTOMATION                                  No. 3:19-cv-00220-AC
CONTRACTORS, INC. ,

                      Plaintiff,

       v.

EVEREST NATIONAL INSURANCE                          ORDER
COMPANY,

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation (#30) on December 3,

2019, in which he recommends that this Court grant Plaintiff's motion for leave to amend. The

matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's


1 - ORDER
report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta's Findings & Recommendation [30].

Accordingly, Plaintiff's second motion for leave to amend [25] is granted. Plaintiff shall file its

amended complaint within ten (10) days of the date of this Order.

       IT IS SO ORDERED.

       DATED this          December 23, 2019               .




                                                      MARCO A. HERNANDEZ
                                                      United States District Judge




2 - ORDER
